Citation Nr: 1719395	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  12-14 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active naval service from December 1961 to August 1965 and active military service from June 1968 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In connection with this appeal, the Veteran testified at an informal conference with a Decision Review Officer (DRO) in June 2012 and at a videoconference hearing before the undersigned Veterans Law Judge in July 2015.  A summary of the DRO conference and transcript of the Board hearing are of record.

In September 2015, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDING OF FACT

The Veteran began experiencing symptoms of tinnitus while in service, and he has continued to experience them since separation from service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the primary role of the Board in adjudicating the tinnitus claim is to assess the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case, the Board finds no reason to doubt the Veteran's credibility.  Given this conclusion, the Board will review his statements as to the etiology of his tinnitus.

In June 2012 and January 2014, the Veteran reported that he was exposed to acoustic trauma while during his naval service as his duties required him to be in close proximity to the flight deck.  He also reported that during his military service he served as a helicopter pilot.  Finally, he reported that he was either not provided ear protection or the ear protection was of such low quality it essentially provided no protection.

In June 2015, Dr. Debra K. Venkatesh reviewed the Veteran's claims file.  Dr. Venkatesh opined that the acoustic trauma the Veteran experienced during his active service resulted in his tinnitus.

The Veteran reports and the opinion of Dr. Venkatesh are given great probative weight.  The Veteran has credibly reported that he began experiencing ringing while in service and that it continues to the present day.  Dr. Venkatesh opined that the Veteran's tinnitus was due to his active service.

As such, the criteria for service connection for tinnitus have been met and the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

Service connection for tinnitus is granted.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


